127 Ga. App. 559 (1972)
194 S.E.2d 258
MODEL CLEANERS & LAUNDRY, INC.
v.
PER CORPORATION et al.
47566.
Court of Appeals of Georgia.
Argued October 2, 1972.
Decided November 15, 1972.
Virgil C. Spence, for appellant.
Custer, Smith & Manning, Donald D. Smith, for appellees.
STOLZ, Judge.
The Superior Court of Cobb County sustained the motion to dismiss and the motion to quash service of *560 the defendant, Per Corporation, on March 1, 1972. The plaintiff obtained a certificate of immediate review on March 9, 1972, and filed its notice of appeal on April 6, 1972. Held:
The notice of appeal must be filed within 30 days after entry of an appealable judgment (Code Ann. § 6-803 (a); Ga. L. 1965, pp. 18, 21, as amended), unless the time is extended by the trial judge. Code Ann. § 6-804 (Ga. L. 1965, pp. 18, 21). There was no extension of time sought or granted in this case.
Failure to file notice of appeal within the time required, is a statutory ground for dismissal. Code Ann. § 6-809 (b) (1) (Ga. L. 1965, pp. 18, 29, as amended). See Jordan v. Caldwell, 229 Ga. 343, 344 (191 SE2d 530); Associated Builders Supply v. Georgia-Pacific Corp., 123 Ga. App. 222 (180 SE2d 273); Bailey v. Bonaparte, 125 Ga. App. 512 (188 SE2d 119).
Therefore, the defendant's motion to dismiss the appeal is granted.
Appeal dismissed. Bell, C. J., and Evans, J., concur.